Dismissed and Memorandum Opinion filed May 31, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01047-CV
                                    ____________

           ROSEMARY HARRISON AND LESLIE WILLIAMS, Appellants

                                             V.

                    LANSBOUROUGH APARTMENTS, Appellee


                  On Appeal from County Civil Court at Law No. 3
                               Harris County, Texas
                         Trial Court Cause No. 1002594



                            MEMORANDUM OPINION

       This is an appeal from a judgment signed November 1, 2011. The clerk’s record
was filed January 11, 2012. No reporter’s record was filed. No brief was filed.

       On April 13, 2012, this court issued an order stating that unless appellants submitted
a brief, together with a motion reasonably explaining why the brief was late, on or before,
2012, the court would dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).
      Appellants filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Frost, Brown and McCally.




                                           2